DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 14 recites “a frame” in line 9, claim 14 depends from claim 1 which already includes “a frame.” Claim 14 should read “the frame.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7 and 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hunter (US 2017/0196508).
With respect to claim 1, Hunter discloses an invasive intervertebral fusion cage (fig 9B), said intervertebral fusion cage comprising:; and a frame (see fig 9B below), configured to support surrounding tissues used to create a bone fusion process upon the bone; at least one vibration sensor (paragraph 10) located within the interior structure of the frame (paragraph 11, sensors are placed in the device which is shown in figure 13) a non-transitory computer-readable data carrier storing data acquired by the vibration sensor (paragraph 23, data collected by the sensor can be stored in a memory located within the implant); and b)    a wireless interface (paragraph 52, wireless microprocessor) for transmitting said stored data to an external device, wherein the vibration sensor is integral with the frame (paragraph 11, sensors are placed in the implant) in order to measure mechanical vibrations, said vibrations arising from the medium consisting of one or more of the frame, the surrounding tissues and/or the fusionned bone, and wherein the intervertebral fusion cage (paragraph 11, monitor the implant and its interface with the live tissue) does not comprise a vibration excitation transducer (no transducer is disclosed) wherein it is configured to be placed in an initial position between two vertebrae (fig 9B)). With respect to claim 4, Hunter discloses wherein it comprises at least two hollow or empty holes (fig 12A, shows a cage with at least two hollows) arranged to allow bone fusion process between the two vertebrae. With respect to claim 5 Hunter discloses wherein further comprising at least one support element (fig 12A, shows the implant with ridges) to control a space between the two vertebrae. With respect to claim 6, Hunter discloses wherein said intervertebral fusion cage comprises only one sensor (paragraph 9, implant has one or more sensors such that there is an embodiment disclosed with one sensor). With respect to claim 7, Hunter discloses wherein said intervertebral fusion cage comprises an accelerometer, or wherein the sensor is an accelerometer (paragraph 10).
With respect to claim 10, Hunter discloses a remote medical monitoring device comprising: a)    a receiver (paragraph 163, computer receives that data from the implant) that receives data from an intervertebral fusion cage, reflecting the mechanical vibrations of a medium consisting of one or more of a frame, the surrounding tissues and the fusionned bone (paragraph 11); and b)    a calculator configured to compute the data received by the receiver, a medium indicator (paragraph 167, data is processed) by: determining at least one vibration pattern (VP) of said received data (paragraph 13, vibration between parts are sensed); comparing said at least one vibration pattern (VP) with at least one reference model (paragraph 67, viewed over time such that the earlier reference point will be the model); generating the medium indicator (MI) which includes at least one of: a data related to the progress of the bone fusion process; a density of a bone; and/or a thickness of a bone layer; and/or a stiffness of a bone layer; and a stiffness of the intervertebral fusion cage, said stiffness allowing deducing a physical integrity information of said cage (paragraph 11, discloses the physical integrity of the cage is monitored as well as stresses and physical characteristics of the patient). With respect to claim 11, Hunter discloses wherein the calculator generates an offset indicator of the migration of the intervertebral fusion cage (paragraph 11, movement of the implant is recorded). With respect to claim 12, Hunter discloses the monitoring device according to claim 10 wherein it comprises a non-transitory computer-readable data carrier storing data acquired by the receiver (paragraph 210). With respect to claim 13, Hunter discloses wherein the reference model comprises: at least one of: at least one reference vibration pattern; an intervertebral fusion cage propagation model; and at least one previously determined vibration (data is recorded over time such that an earlier reading of the vibration would be the model).
With respect to claim 14, Hunter discloses a medical system comprising an intervertebral fusion cage according to claim 1  and a medical monitoring device, the medical monitoring device comprises a receiver (paragraph 163, computer receives that data from the implant) that receives data from the intervertebral fusion cage, the data received by the receiver reflecting mechanical vibrations of a medium consisting of one or more of the frame, surrounding tissues and a bone undergoing a bone fusion process (paragraph 11); and b)    a calculator configured to compute from the data received by the receiver, a medium indicator (paragraph 167, data is processed) by, determining at least one vibration pattern (VP) of said received data (paragraph 13, vibration between parts are sensed); comparing said at least one vibration pattern (VP) with at least one reference model (paragraph 67, viewed overtime such that the earlier reference point will be the model); generating a medium indicator (MI) which includes at least one of: a data related to the progress of the bone fusion process; and/or a density of a bone; and/or a thickness of a bone layer; a stiffness of a bone layer; a stiffness of the intervertebral fusion cage, said stiffness allowing deducing a physical integrity information of said cage (paragraph 11, discloses the physical integrity of the cage is monitored as well as stresses and physical characteristics of the patient), wherein the medical system comprises an interface which activates the transmission of vibration data measured into the intervertebral fusion cage in order to be received by the medical monitoring device (paragraph 142). 
With respect to claim 15, Hunter discloses monitoring method for assessing the position of an intervertebral cage and monitoring a bone fusion comprising: receiving data from an intervertebral fusion cage, comprising a vibration sensor (paragraph 10); and a frame (see fig 9B below)) with at least two sides configured to support surrounding tissues (fig 9B) used to create a bone fusion process; the vibration sensor is arranged within the frame (paragraph 11) in order to measure mechanical vibrations, said vibrations arising from a medium consisting of one or more of the frame, the surrounding tissues and/or the bone that undergoes the bone fusion process (paragraph 11) b)    computing from the data received by the receiver, a medium indicator (MI) by determining at least one vibration pattern (VP) of said received data (paragraph 167, data is processed); comparing said at least one vibration pattern (VP) with a reference model (paragraph 67, viewed overtime such that the earlier reference point will be the model); generating a medium indicator (MI) in function of the comparing step (paragraph 11, movement of parts is shown); c)    displaying the medium indicator (paragraph 220).


    PNG
    media_image1.png
    340
    290
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunter (US 2017/0196508) in view of Stein (US 2013/0079793).
With respect to claims 8 and 9, Hunter discloses the claimed invention can have a variety of sensors to determine characteristics of the implant (paragraph 11) but does not specifically disclosing further comprising a sensor actuator allowing the vibration sensor to emit mechanical or ultrasound waves when activated by said sensor actuator according to a closed or open loop control system.
Stein discloses a sensor actuator (paragraph 75, sensors can include ultrasound resonators) allowing the vibration sensor to emit mechanical or ultrasound waves when activated by said sensor actuator according to a closed or open loop control system (paragraph 75, circuitry controls the system) to determine characteristics of the body (paragraph 75). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the sensor of Hunter with the sensor further comprising a sensor actuator allowing the vibration sensor to emit mechanical or ultrasound waves when activated by said sensor actuator according to a closed or open loop control system in view of Stein because the sensor and the sensor further comprising a sensor actuator allowing the vibration sensor to emit mechanical or ultrasound waves when activated by said sensor actuator according to a closed or open loop control system are mere functional equivalents, and because such a substitution of one for the other would have achieved the same predicable result of determining characteristics in the body.
Response to Arguments
Applicant’s arguments, see remarks, filed 12/18/2020, with respect to the objection of claims 1, 10 and 14 have been fully considered and are persuasive.  The objection of claims 1, 10 and 14 has been withdrawn. 
Applicant’s arguments, with respect to the U.S.C. 112 rejection of claimed 1-20 have been fully considered and are persuasive.  The U.S.C. 112 rejection of claimed 1-20 has been withdrawn. 
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive. The applicant argues that Hunter does not disclose determining the position of the cage and calculating a state of a medium indicator in order to compare it to a reference indicator. The examiner respectfully disagrees. Paragraph 11 states the location of the implant is determined and paragraph 67 discloses the data is collected and compared over time showing changes from an earlier reference point.
The applicant also argues that Hunter needs to use a multitude of sensors. The examiner respectfully disagrees. While this argument only applies to dependent claim 6, paragraph 8 states that one or more sensors are in the device such that Hunter discloses an embodiment with one sensor. 
The applicant also argues that Hunter does not teach the location of the sensors are inside the structure of the frame. The examiner respectfully disagrees. Paragraph 11 clearly states the sensors are in the spinal device and figure 13 shows many sensors located in the interior of the frame.
The rejections are deemed proper.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773